DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 03/22/2021.
Claims 1, 4, and 5 have been amended.
Claims 1-3 have been elected.
Claims 4-24 have been cancelled by Examiner’s amendment below.
Claims 1-3 have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 03/22/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

Claims 1-3 are allowed.








Examiner’s Amendment

Claim 1:
(Currently Amended) A method of distributing an item, the method comprising: 
	receiving the item for distribution via a distribution system, the item having thereon:
	identifying whether the delivery point information 
determining that the delivery point information comprises encrypted delivery point information based on the identifying that the delivery point information of the item corresponds to an improper or nonexistent destination delivery point;
flagging the item as comprising encrypted delivery point information based on the determination;
generating decrypted delivery point information by decrypting the encrypted delivery point information;
parsing the decrypted delivery point information to determine sorting and routing instructions;
sending sorting and routing instructions to a sorting apparatus; causing the sorting apparatus to route and sort the item according to the determined sorting and routing instructions;
wherein the encrypted delivery point information comprises one of an encrypted intelligent mail barcode or an encrypted 11-digit delivery code.

CANCEL Claims 4-24.

Approval, for this Examiner’s amendment was granted by Applicant’s representative PETER LAW during a telephonic interview on 05/07/2021.



  
Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes a method for determining the validity of delivery point information.  Any rejections under 35 USC § 101 are hereby withdrawn. Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
A distribution system
Encryption 
Decryption
Sorting and routing apparatus
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 03/22/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

ENDICIA.  Understanding FIM (Facing Identification Marks) on Envelopes. (December 07, 2004).  Retrieved online 05/07/2021. https://www.endicia.com/tools-resources/harrys-hints/facing-identification-marks

Bruce Schneier.  NSA surveillance: A guide to staying secure. (September 06, 2013).  Retrieved online 05/07/2021.  https://www.theguardian.com/world/2013/sep/05/nsa-how-to-remain-secure-surveillance
 
KATO, KIROKU et al. (WO 9906161 A1). IMPROVED PACKAGE AND MAIL DELIVERY SYSTEM. 

YAMAUCHI, MASAMI.  (JP 2012/012177 A).   PACKAGE DELIVERY SYSTEM. 
 
AYUKAWA, KAZUHIRO. (JP 2002/230373 A). METHOD AND DEVICE FOR ORDER RECEPTION OF ORDER RECEPTION SYSTEM.
 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.




 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)